      Case 8:19-cv-02109-JVS-ADS Document 89 Filed 12/27/19 Page 1 of 1 Page ID #:3615
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Thomas H. Bienert, Jr. (SBN 135311)
 Ariana Seldman Hawbecker (SBN 190506)
 Ali Matin (SBN 268452)
 BIENERT | KATZMAN PC
 903 Calle Amanecer, Suite 350
 San Clemente, CA 92673
 Tel: (949) 369-3700
                      Ruddy Palacios, Carey Howe, Shunmin Hsu, and
 ATTORNEY(S) FOR:     Oliver Pomazi
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
FEDERAL TRADE COMMISSION,                                                     CASE NUMBER:


                                                                                              SACV 19-02109 JVS (ADSx)
                                                              Plaintiff(s),
                                     v.
AMERICAN FINANCIAL SUPPORT SERVICES
                                                                                             CERTIFICATION AND NOTICE
INC., et al.,
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for            Ruddy Palacios, Carey Howe, Shunmin Hsu, and Oliver Pomazi
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                        PARTY                                                         CONNECTION / INTEREST
Arete Financial Group, Inc.                                                   Defendant
Arete Financial Group, LLC                                                    Defendant
CBC Conglomerate, LLC, d.b.a. "1file.org"                                     Defendant
La Casa Bonita Investments, Inc.                                              Defendant
Anna C. Howe                                                                  Defendant
Diamond Choice, Inc.                                                          Defendant
J&L Enterprise, LLC d.b.a. "Premier Solutions Servicing"                      Defendant
MJ Wealth Solutions, LLC                                                      Relief Defendant




         December 27, 2019
         Date                                              Signature


                                                           Ali Matin
                                                           Counsel of record for Ruddy Palacios, Carey
                                                           Howe, Shunmin Hsu, and Oliver Pomazi


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
